Order, Supreme Court, New York County (Milton A. Tingling, J.), entered August 1, 2008, which, to the extent appealed from, denied defendant Willis of New York’s motion to dismiss plaintiffs first, second and fourth causes of action and defendant American Home Assurance’s motion to dismiss the fourth cause of action, unanimously reversed, on the law, without costs, and the motions granted.
Plaintiffs fraud claims based on alleged misrepresentations regarding coverage made in a construction project insurance manual are not viable for lack of reasonable reliance as a matter of law in light of the manual’s disclaimers stating that it provides an overview and that the policies alone govern coverage. Since the claims are flatly contradicted by the documentary evidence (see Biondi v Beekman Hill House Apt. Corp., 257 AD2d 76, 81 [1999], affd 94 NY2d 659 [2000]), this is one of those rare circumstances in which summary disposition of the issue of reasonable reliance is appropriate (cf. Brunetti v Musallam, 11 AD3d 280, 281 [2004]). Concur—Mazzarelli, J.E, Andrias, Friedman, Renwick and Freedman, JJ.